THE COURT.
This petition (see par. XXXVI) asks for a writ of supersedeas directed to proceedings in an action not pending on any appeal to this court.  An appellate court has no jurisdiction to grant a writ of supersedeas except in aid of its appellate jurisdiction. (Rosenfeld v. Miller, 216 Cal. 560 [15 Pac. (2d) 161].)
In so far as the prayer of the petition asks for supersedeas in relation to the proceeding in the superior court entitled Norton v. Municipal Court, wherein that court has denied the petitioners’ application for a writ of prohibition, and in which (par. XXXIX herein) it appears that petitioners have appealed to this court, the petition is also without merit. The judgment or order appealed from is self-executing and no process is required to be issued for its enforcement. In such case no supersedeas is allowed. (Hulse v. Davis, 200 Cal. 316 [253 Pac. 136].)
The petition is denied.